COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


WAMPLER-LONGACRE, INC.
AND
PACIFIC EMPLOYERS INSURANCE COMPANY           MEMORANDUM OPINION *
                                                  PER CURIAM
v.   Record No. 0449-96-3                       JUNE 18, 1996

SHIRLEY M. YOUNG


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Cathleen P. Welsh; Wharton, Aldhizer &
            Weaver, on brief), for appellants.

            (A. Thomas Lane, Jr., on brief), for
            appellee.



     Wampler-Longacre, Inc. and its insurer contend that the

Workers' Compensation Commission erred in finding that Shirley M.

Young's left trigger thumb qualifies as an occupational "disease"

under the Workers' Compensation Act.
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, ___ Va. ___, ___, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                 Reversed.


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.